800 F.2d 261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Priscilla SCARBOROUGH, Appellant.
No. 86-6567.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Sept. 8, 1986.

Priscilla Scarborough, appellant pro se.
James R. Spencer, Assistant United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL, WIDENER and HALL, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying the motions for a new trial pursuant to Fed.R.Crim.P. 33 and for a late appeal is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Scarborough, Cr. No. 85-55-01-R (E.D.Va., Mar. 3, 1986).


2
AFFIRMED.